89 F.3d 839
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rodney M. ANDERSON, Defendant-Appellant.
No. 96-1579.
United States Court of Appeals, Seventh Circuit.
Submitted June 11, 1996.Decided June 25, 1996.

Before POSNER, Chief Judge, and MANION and DIANE P. WOOD, Circuit Judges.

Order

1
In United States v. Anderson, 72 F.3d 563 (7th Cir.1995), we vacated the defendant's sentence on the ground that the district court had erred in departing upward on the basis of a finding that his prior criminal conduct was similar to the offense of conviction.   We made clear, however, that the court had discretion to depart upward on the basis of dissimilar criminal conduct.   On remand, the district judge, in a thoughtful oral opinion, decided to depart upward on this basis and reinstate the previous sentence.   The defendant's counsel has filed an Anders brief, stating that there is no ground for an appeal from the second sentence.   Indeed there is not.   There was no abuse of discretion.   The motion to withdraw as counsel is granted and the appeal is


2
DISMISSED.